Citation Nr: 0003823	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-17 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, prior to October 31, 1995.

2.  Entitlement to an increased rating for schizophrenic 
reaction, rated 10 percent disabling from October 31, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1957 until May 
1960.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1995 by the Detroit, Michigan Regional 
Office (RO) which denied a compensable evaluation for the 
service-connected schizophrenic reaction.  By rating action 
dated in October 1998, the zero percent evaluation was 
increased to 10 percent.


REMAND

The Board notes in this instance that the text of the rating 
decision of October 1998 specified that the evaluation for 
the disability at issue had been increased to 10 percent, 
effective from March 31, 1995, the date of receipt of a 
reopened increased rating claim, and following a 
nonevaluation period (due to insufficient evidence to 
evaluate) noted to have continued through March 31, 1995.  A 
supplemental statement of the case dated and issued to the 
veteran and his representative the same day as the rating 
determination also identifies the effective date of the 
increased award as being the date of the veteran's reopened 
claim received on March 31, 1995.  Significantly, however, 
the October 1998 rating decision listed the service-connected 
disability at issue without a specified rating from April 1, 
1995 through October 30, 1995, with the 10 percent evaluation 
effective from October 31, 1995.  Consistent therewith, a RO 
letter dated in November 1998 advised the veteran that 
payment of his resumed compensation award must begin the 
first day of the month after he had become entitled to the 
benefit, and would start on November 1, 1995.  

The Board is aware that the provisions of 38 C.F.R. § 3.330 
are applicable to the resumption of a rating when the veteran 
subsequently reports for a VA examination following 
termination of benefits for failure to report for examination 
during a 

period when the evidence of record is insufficient to 
evaluate the disability.  In this regard, it is noted that 
the provisions of 38 C.F.R. § 3.158 govern such ratings and 
specify that compensation based on such rating shall not 
commence earlier than the date of filing of the new claim, in 
this case, March 31, 1995.  Hence, the pertinent rating 
period for adjudication on appeal is from March 31, 1995.  In 
light of the discrepancies outlined above, including absence 
of payment of compensation benefits until November 1995, the 
Board remains unclear as to the disability evaluation 
assigned by the RO for a pertinent portion of the appeal 
period, namely prior to October 31, 1995.  The Board may not 
presume the assignment of a specific rating, prior to October 
31, 1995, in light of the conflicting notice provided to the 
veteran and his representative. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should take all necessary 
corrective action, to include 
readjudication of the appeal for an 
increased rating, to reconcile the 
discrepancies outlined above and identify 
the rating for assignment from date of 
receipt of the veteran's reopened claim 
on March 31, 1995 to October 30, 1995.  
Notice of the determination should be 
provided to the veteran and his 
representative, and a supplemental 
statement of the case issued, as 
appropriate.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process.  The Board 
intimates no opinion as to the ultimate outcome of the 

claims.  No action is required of the veteran until further 
notice.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



